Citation Nr: 0401122	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02-18 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma.


THE ISSUE

Entitlement to service connection for lupus, asserted as 
secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the veteran's claim of 
entitlement to service connection for lupus, asserted as 
secondary to herbicide exposure.  The veteran perfected a 
timely appeal of this determination to the Board.

In June 2003, the veteran, accompanied by his representative, 
offered testimony at a hearing held before the undersigned 
Veteran's Law Judge (formerly known as a member of the Board) 
at the local VA office.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he suffers from a skin condition, 
specifically lupus, which was incurred or has its onset 
during service, including as a result of exposure to Agent 
Orange.  The veteran maintains that he had symptoms of his 
condition continuously since his active duty service in 
Germany.  In this regard, the Board notes that in Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002), the United States 
Court of Appeals for Veterans Claims (Court) recently held 
that the veteran is competent to report that he has 
experienced a continuity of symptomatology.  

In addition, a review of the record indicates that the 
veteran has been treated for his condition for many years and 
that veteran's private and VA physicians have variously 
assessed the veteran's skin condition, including several 
diagnoses of lupus.  The record also contains a July 2001 
letter from the chief of staff at the Fayetteville, Arkansas, 
VA Medical Center, indicating that an Agent Orange 
examination of the veteran revealed that he had lupus 
erythematosus.  

A review of the record, however, also reveals that the 
veteran was not afforded a VA examination in connection with 
his claim, and the veteran references several medical and 
treatment records relevant to the veteran's claim that have 
not been associated with the claim file.  Accordingly, this 
case must be remanded for further development, to include 
affording the veteran a pertinent VA examination to determine 
whether he has a skin disability, including lupus, which may 
be related to or had its onset during service.  The Board 
concludes that, pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 
and 5126, and codified as amended at 5102, 5103, 5106 and 
5107 (West 2002)), such an examination is necessary to 
adjudicate this claim, and that in the examination report, 
the examiner should offer an opinion as to the likelihood 
that any skin disability found to be present is related to or 
had its onset during service, to include exposure to Agent 
Orange.  38 U.S.C.A. §§ 1116, 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  

In addition, prior to affording the veteran a pertinent VA 
examination, the RO must make sure that all the relevant 
records have been obtained.  A review of the claims folder 
shows that the veteran received treatment at the 
Fayetteville, Arkansas, VA Medical Center from December 2000 
to July 2001.  The Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Pursuant to the VCAA, VA must also obtain any outstanding VA 
and private medical records.  See 38 U.S.C.A. § 5103A(b-c) 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  In this case, the 
record contains a July 2001 letter from the chief of staff at 
the Fayetteville, Arkansas, VA Medical Center that references 
an Agent Orange examination of the veteran.  The claim file, 
however, does not contain a copy of the pertinent examination 
report.  In addition, the record also contains references to 
treatment records from Dr. Joseph in Joplin, Missouri; the 
"Indian Department"; and additional records of Dr. Pummel 
with the Kansas Medical Clinic, Kansas, Oklahoma, that are 
not contained in the record on appeal.  Such records would be 
relevant to his claim and must be associated with the claim 
file. 

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claim.  The 
letter should also specifically inform 
the veteran and his representative of 
which portion of the evidence is to be 
provided by the claimant and which part, 
if any, the RO will attempt to obtain on 
his behalf.  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for any skin 
problems.  This should specifically 
include any Agent Orange examination of 
the veteran, any outstanding records of 
his treatment by Dr. Pummel, Dr. Joseph, 
at the "Indian Department," and 
treatment at the Fayetteville, Arkansas 
VA Medical Center since July 2001.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the nature, extent, etiology 
and diagnosis of any skin disability 
found to be present.  It is imperative 
that the physician who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The physician is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that any skin disability found to be 
present, to specifically include lupus, 
is related to or had its onset during the 
veteran's period of military service, to 
include exposure to Agent Orange.  In 
doing so, the examiner must comment on 
the findings noted in the service medical 
records, as well as the veteran's 
statements and testimony regarding the 
continuity of his symptoms since service.  
The physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

5.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




